TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 10, 2020



                                      NO. 03-19-00771-CV


                                    Erik Leonard, Appellant

                                                v.

  Ken Paxton, Attorney General of Texas; the Harris County-Houston Sports Authority;
                   Harris County; and the City of Houston, Appellees




       APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE SMITH


This is an appeal from the judgment signed by the trial court on June 25, 2019. Having reviewed

the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to this

appeal, both in this Court and in the court below.